Exhibit 10.10


FIRST AMENDMENT TO THE CHANGE IN CONTROL AGREEMENT


This First Amendment to the Change in Control Agreement (the “First Amendment”),
entered into as of October 3, 2018 (the “Effective Date”), amends that certain
Change in Control Agreement (the “Agreement”) between Paul Fehlman and AZZ
incorporated, now known as AZZ Inc. (the “Company”), dated February 24, 2014.


WHEREAS, the Agreement shall be amended to solely clarify compliance with
Section 409A of the Internal Revenue Code of 1986.


NOW, THEREFORE, the Agreement shall be amended effective as of the Effective
Date as provided below:


1.
Definitions. All capitalized terms used herein and not expressly defined herein
shall have the respective meanings given to such terms in the Agreement.



2.
Entire Agreement. Except as expressly modified by this First Agreement, the
Agreement shall be and remain in full force and effect in accordance with its
terms and shall constitute the legal, valid, binding and enforceable obligations
of the Company and Executive.



3.
Section 3.02 of the Agreement is hereby amended to add the following paragraph
at the end of the section as follows:



“Notwithstanding the foregoing provisions of Section 3.02(b), unless Executive’s
termination of employment occurs within two (2) years following a “change in
control event” as defined in Treasury Regulation Section 1.409A-3(i)(5), then
(i) the amount of severance pay under Section 3.02(b) that does not exceed the
amount of severance that would have been payable under Section 4.02 or Section
4.04, as applicable, of the Employment Agreement, if such termination had not
occurred during a Change in Control Period, shall be paid in the same time and
form as provided under the Employment Agreement, and (ii) any additional amounts
payable under Section 3.02(b) shall be paid at the time and manner set forth
herein. The requirements of this paragraph shall not apply to any severance that
is exempt from Section 409A of the Code.”
4.
Section 4.01of the Agreement is hereby replaced in its entirety to read as
follows:



“280G Payments. If any payment or benefit Executive will or may receive from the
Company or otherwise (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the of the Internal Revenue Code
of 1986, as amended (the “Code”), and (ii) but for this sentence, be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any
such 280G Payment (a “Payment”) shall be equal to the Reduced Amount (as defined
below). The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment (after reduction)


1



--------------------------------------------------------------------------------




being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount (i.e., the amount determined by
clause (x) or by clause (y)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
Payment is required pursuant to the preceding sentence the reduction shall be
made (i) first by reducing severance pay under Section 3.02(b) of this Agreement
(in inverse order of payment, if applicable), (ii) then by reducing other
parachute payments, exclusive of equity awards, pro rata, and (iii) finally by
reducing the accelerated vesting of equity awards, pro rata.”


5.
Section 1.01 to Exhibit A (Form of Release and Waiver) as attached to the
Agreement is hereby replaced in its entirety to read as follows:



“Relationship with the Company. Executive will separate from service with the
Company effective _______________, 20____ (“Separation Date”).”


6.
Section 2.01 of Exhibit A (Form of Release and Waiver) as attached to the
Agreement is hereby replaced in its entirety to read as follows:



“Severance. Upon Executive’s execution and delivery of this Release to the
Company and the expiration of the revocation period described in Section 4.02(c)
of this Release, the Company shall pay to Executive the amounts set forth in
Section 3.02 of the Change in Control Agreement. Such amounts shall be paid in
the manner and the time specified in the Change in Control Agreement and shall
be reduced by standard withholding and authorized deductions.”


This First Amendment amends the Agreement as set forth herein. All previously
existing obligations under the Agreement are hereby reaffirmed in all respects.


[Remainder of Page Intentionally Left Blank]


2



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the parties has executed this First Amendment as of
the Effective Date.


EXECUTIVE:


                        
/s/ Paul Fehlman                
Paul Fehlman






AZZ INC.




By: /s/ Tom Ferguson                
Tom Ferguson
President and Chief Executive Officer


3

